Citation Nr: 0610399	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, pursuant to 38 U.S.C.A. § 1151, due to VA 
hospitalization treatment. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1952 until April 
1955.  He died on June [redacted], 1989.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

It is observed that the appellant first raised a claim of 
entitlement to death benefits in March 1990.  That claim was 
denied in a February 1991 rating decision.  In April 1991, 
the appellant rearticulated her claim, stating her belief 
that the veteran's death was caused by the negligence of the 
doctors at the VA Medical Center in New York City.  She 
submitted an autopsy report in support of her claim.  
Following a review of the record, the RO continued to deny 
entitlement to death benefits in an August 1991 rating 
action.  The appellant received notice of that decision in 
September 1991.  However, an appeal was not undertaken and 
the decision became final.  
See 38 U.S.C.A. § 7105.  

The appellant subsequently again sought entitlement to death 
benefits under the provisions of 38 U.S.C.A. § 1151.  In a 
September 2002 rating decision, the RO determined that new 
and material evidence sufficient to reopen the claim had not 
been provided.  The appellant submitted a notice of 
disagreement in July 2003 and a statement of the case was 
issued in July 2004, which continued to find that new and 
material evidence had not been received.  The appellant 
perfected her appeal with the submission of a VA Form 9 in 
July 2004.  

Significantly, the Board notes that the provisions of 
38 U.S.C.A. § 1151 underwent revision following the last 
final denial of the appellant's claim in 1991.  Specifically, 
38 U.S.C.A. § 1151 and its implementing regulations were most 
recently amended effective October 1, 1997.  See Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (1996).  

With respect to the statutory changes discussed above, it is 
noted that when a new provision of law or regulation creates 
a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd, 17 F.3d. 368 (Fed. Cir. 1994; Sawyer v. 
Derwinski, 1 Vet. App. 130, 133 (1991); see also Routen v. 
West, 142 F.3d. 1434 (Fed, Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the present case, it is unclear whether the amendments to 
38 U.S.C.A. § 1151 effective October 1, 1997, constitute a 
liberalizing law.  However, the Board will resolve doubt in 
favor of the veteran on this point, as is consistent with the 
provisions of  38 U.S.C.A. § 5107 and Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

For the foregoing reasons, the current issue on appeal is not 
whether new and material evidence has been submitted to 
reopen the claim.  Rather, the merits of the appeal are for 
consideration.  However, the RO has not yet adjudicated the 
merits of the claim.  Thus, for the Board at present to 
consider the merits of this issue would prejudice the veteran 
by denying her a "review on appeal."  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  Therefore, adjudication by 
the Board of the merits of the claim, without prior RO 
adjudication, is not appropriate.

The Board further notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002 & Supp. 2005).  Also see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  

The claims file has been reviewed and it is determined that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, it is noted that 
the veteran has not been apprised of the provisions of 
38 U.S.C.A. § 1151.  Therefore, she has not been 
appropriately informed as to the types of evidence necessary 
to substantiate her claim.  As such, additional notice 
correcting this deficiency is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim of entitlement to service 
connection for the cause of the veteran's 
death, pursuant to 38 U.S.C.A. § 1151, 
due to VA hospitalization treatment, and 
inform her of the division of 
responsibility between her and VA in 
producing or obtaining that evidence or 
information.  The appellant should also 
be advised to send to VA all evidence in 
her possession which pertains to the 
appeal.  She should also be provided 
notice that an effective date for the 
award of benefits will be assigned if the 
entitlement sought is awarded.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 


